Citation Nr: 0925707	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-38 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, and M. L.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In March 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).

In July 2007, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), and remanded this reopened claim on the 
merits for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, remand is necessary 
for additional development. 

Pursuant to prior remand instructions, the AMC requested 
verification of a claimed stressor from the U. S. Army and 
Joint Services Records Research Center (JSRRC).  The AMC 
asked JSRRC to verify whether the Veteran's base suffered any 
incoming fire during the Veteran's first week in Vietnam, to 
specifically include May 19, 1969.  In response JSRRC noted 
they reviewed the Operational Report for the 7th Battalion, 
8th Artillery for the period ending April 30, 1968 and the 
unit was stationed at Bien Hoa, and a Summary of Enemy 
Attacks for May 11-12, 1969.  The report submitted shows 
attacks on various bases through May 17, 1969, but none 
occurring at Bien Hoa following the Veteran's arrival on May 
15, 1969.  However, the response from JSRRC does not address 
the date the Veteran provided for the attack, which was May 
19, 1969.  Rather, the report ends with the May 17, 1969 
date.  Moreover, it is not clear what base the 7th Battalion, 
8th Artillery was stationed at on May 19, 1969.

It appears that AMC attempted another request in January 2009 
to verify the Veteran's claimed stressor occurring on May 19, 
1969, but no response is contained in the claims file.

Thus, the Board finds that remand is necessary to attempt to 
verify the Veteran's claimed stressor which he reports 
occurred on May 19, 1969.  

Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC to attempt to verify the 
Veteran's claimed stressor of coming under 
fire on approximately May 19, 1969 while 
serving with the 7th Battalion, 8th 
Artillery.  The Veteran has indicated that 
he was at Bien Hoa or Ben Wah during this 
time.  The JSRRC should be asked to search 
records from May 18, 1969 to June 1, 1969 
to determine whether the Veteran's 
stressor of coming under fire when serving 
with the 7th Battalion, 8th Artillery can be 
verified.

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




